This opinion is subject to administrative correction before final disposition.




                               Before
                  TANG, J. STEPHENS, and GERDING,
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Edward W. LORAINE
           Missile Technician Third Class (E-4), U.S. Navy
                              Appellant

                             No. 201900138

                         Decided: 31 October 2019.

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
 Sentence adjudged 26 January 2019 by a special court-martial con-
 vened at Naval Base Kitsap, Washington, consisting of a military
 judge sitting alone. Military Judge: Captain Ann K. Minami, JAGC,
 USN. Sentence approved by the convening authority: reduction to E-1,
 confinement for nine months, and a bad-conduct discharge.

 For Appellant: Commander C. Eric Roper, JAGC, USNR.

 For Appellee: Brian K. Keller, Esq.

                        _________________________

       This opinion does not serve as binding precedent, but
            may be cited as persuasive authority under
             NMCCA Rule of Appellate Procedure 30.2.

                        _________________________
                  United States v. Parsons, No. 201900138


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2